Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 13, 2018

The Court of Appeals hereby passes the following order:

A18A0654. TONY L. WARE et al. v. C.R. ASSET GROUP, LLC.

      The case originated as a dispossessory action in magistrate court, but was later
transferred to superior court because of the defendants Tony L. Ware and Reginald
Ware’s inclusion of a counterclaim for equitable relief. The trial court subsequently
granted the plaintiff C.R. Asset Group, LLC a writ of possession against the
defendants for failing to pay rent into the registry. The trial court, however, did not
rule on the parties’ remaining claims. The defendants then filed this direct appeal.
We, however, lack jurisdiction.
      As a general rule, a right of direct appeal lies from a final judgment; that is,
where the case is no longer pending below. See OCGA § 5-6-34 (a) (1). Here, the
action remains pending in the superior court. Because the order was not final, the
defendants were required to comply with the interlocutory appeal procedures of
OCGA § 5-6-34 (b) in order to obtain appellate review. See Pace Constr. Corp. v.
Northpark Assoc.,215 Ga. App. 438, 439 (450 SE2d 828) (1994). We thus lack
jurisdiction to consider this direct appeal, which is hereby DISMISSED.



                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      06/13/2018
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.